Andrews, Judge.
A final decree divorcing appellant and appellee was entered on February 25, 1991. Subsequently, on May 21, 1991, the trial court entered an order finding appellant in willful contempt. Prior to the hearing on the contempt motion, appellant filed a motion to recuse the judge who was scheduled to hold the hearing. A written order denying appellant’s motion to recuse was entered on June 19, 1991. On July 17, 1991, appellant filed a notice of appeal based solely on the trial court’s denial of his motion to recuse.
The denial of the motion to recuse was not a final order, see e.g., Stevens v. Myers, 190 Ga. App. 61 (378 SE2d 334) (1989), and the application procedures of OCGA § 5-6-34 (b) were necessary. Appellant’s failure to comply with these provisions mandates the dismissal of this appeal. See generally Bedford, Kirschner & Venker v. Goodman, 197 Ga. App. 858 (399 SE2d 723) (1990). Appellee’s motion for penalties for a frivolous appeal is denied.

Appeal dismissed.


Birdsong, P. J., concurs. Beasley, J., concurs specially.